Lord, J.
The argument of the plaintiffs has been directed principally to the question whether the articles destroyed were the articles insured. That is a question of fact, and a question for the jury, who have decided it. The question properly before us is one of law, and is, Did the jury decide the question of fact under proper instructions in matter of law ?
Upon this question we can have no doubt. It is entirely clear that the instruction asked for by the defendant should have been given. If other or further instructions were necessary, they were not of the nature of those actually given; nor were the instructions, as given, accurate. We do not mean that any particular words which were used by the presiding judge might not properly be used, but that the entire instructions failed to lay down the true rule by which the jury should be guided.
The proposition is undoubtedly true, that “ Words are to be understood in their plain, ordinary and popular sense, unless they have, in respect to the subject matter, as by the known usage of the trade or the like, acquired a particular sense, distinct from the popular sense of the same words; ” and it is equally true, that “ Where a word has both a popular and a technical sense, or where it has several different meanings, it is a question of fact for the jury to determine, from the subject matter, the contract, the character of the contracting parties, or the nature of the contract and all the surrounding circumstances, in which sense the word was used by the contracting parties,” if the word “ character ” is properly defined and explained to the jury, and if the disjunctive “ or ” is construed as “ and.” Assuming every word of the instructions, as given, to be correct, we are to remember that the presiding judge had been asked to give a specific instruction which the party was entitled to have given, and to which the instructions do not allude. The jury were told, in substance, that, if words had no technical meaning, they were to be construed according to their ordinary and usual meaning. They were told that, if words had both a technical meaning and an ordinary meaning, the jury should determine in which sense *303they were used, with nothing but their own judgments to guide them in such determination. This was error. The rule of law in relation to the construction of contracts is correctly stated by Chief Justice Shaw in Daniels v. Hudson River Ins. Co. 12 Cush. 416, 430. “ The general rule on that subject is, that if any person, or any company, foreign or domestic, shall engage in any branch or department of business, they must be presumed to be acquainted with the rules and usages of such business, to be conversant with the language employed in it, whether strictly technical or not.” “If, therefore, the language of this representation was understood in a particular manner by manufacturers, according to which understanding the representation was true,” “the legal presumption is that it was so understood by the insurers in their contract.” See also Whitmarsh v. Conway Ins. Co. 16 Gray, 359.
Upon this subject, the decisions of courts in various jurisdictions seem to be uniform, and to result in this: that the jury should be instructed that when words have acquired an exact and technical meaning in any trade or business, and are used in a contract relating to such trade or business, prima fade they are to be construed in the meaning or sense which they have acquired in that business. Taylor v. Briggs, 2 C. & P. 525. Norden Steamship Co. v. Dempsey, 1 C. P. D. 654. Lowry v. Russell, 8 Pick. 360. Sawtelle v. Drew, 122 Mass. 228. Heald v. Cooper, 8 Maine, 32. Thompson v. Sloan, 23 Wend. 71. Dalton v. Daniels, 2 Hilt. 472. Wayne v. Steamboat General Pike, 16 Ohio, 421. Doane v. Dunham, 79 Ill. 131. Pilmer v. State Bank, 16 Iowa, 321. Appleman v. Fisher, 34 Md. 540. Carter v. Philadelphia Coal Co. 77 Penn. St. 286.

Exceptions sustained.